Filed 11/16/21 Mansour v. Farmers Insurance Exchange CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


ZAKI MANSOUR,                                              B298538

     Cross-complainant and                                 (Los Angeles County
Appellant,                                                 Super. Ct. No. BC371493)

         v.

FARMERS INSURANCE
EXCHANGE et al.,

     Cross-defendants and
Respondents.




      APPEAL from an order of the Superior Court of Los
Angeles County, Daniel S. Murphy, Judge. Affirmed.
      Avalon Legal Group, Bryan Naddafi and Elena Nutenko;
Benedon & Serlin, Kelly Riordan Horwitz and Kian Tamaddoni
for Cross-complainant and Appellant Zaki Mansour.
      Arent Fox, Richard D. Buckley, Jr. and George N. Koumbis;
Lewis Brisbois Bisgaard & Smith, Jeffrey A. Miller and Barry
Kaiman for Cross-defendants and Respondents Farmers
Insurance Exchange and Travelers Property Casualty Company
of America.
                   _______________________

      Zaki Mansour appeals from the denial of his motion to
compel acknowledgment of full satisfaction of two money
judgments totaling $213,056 entered against him and his ex-wife
Luzelba in favor of Marina Strand Colony #1 Homeowners
Association, Inc. (Marina).1 The judgments were entered
following an arbitration relating to Luzelba’s condominium in
Marina’s complex. When Luzelba later sold the condominium,
the buyer required Marina to release all liens against the
property, including two judgment liens arising from the
arbitration, and Marina tendered an escrow demand for $112,500
as an “agreed upon settlement amount.” After receiving payment
from the escrow, Marina recorded a form acknowledgment of
satisfaction of judgment that checked the box for “[f]ull
satisfaction,” but also checked the box stating “[t]he judgment
creditor has accepted payment or performance other than that
specified in the judgment in full satisfaction of the judgment,” to
which was added “[a]s to the real property located at 41560 Via
Dolce #337” (the condominium address).
      On appeal, Zaki contends the escrow demand constituted
Marina’s unambiguous agreement to accept $112,500 in full
satisfaction of the two money judgments against the Mansours.
Marina’s insurance carriers, Travelers Property Casualty
Company of America and Farmers Insurance Exchange

1     We refer to Zaki and Luzelba Mansour by their first names
to avoid confusion.




                                 2
(collectively, the Carriers)2 contend the escrow demand and
acknowledgment of judgment are ambiguous and the trial court
properly considered extrinsic evidence showing that Marina and
Luzelba intended the $112,500 as payment for a release of all
liens on the property, but not full satisfaction of the judgments.
We agree with the Carriers and affirm.

         FACTUAL AND PROCEDURAL BACKGROUND


    A. Marina’s Judgments Against the Mansours3
      Zaki and Luzelba married in 1993 and separated in 2010.
Prior to their marriage, Zaki purchased a condominium in the
Marina Strand Colony 1 complex at 4150 Via Dolce in Marina del
Rey (the property). Before they were married, Luzelba
refinanced the property and transferred the proceeds from the
refinance to Zaki, in exchange for which title was placed in
Luzelba’s name as her separate property. Zaki and Luzelba lived
in the property with their children until approximately 2003.
Marina is the homeowner’s association for the condominium
complex.
      In 2007 Mary Kusion and her son, Ian Rowe, lived in the
condominium below the Mansours’ unit. The Kusions filed a
complaint against the Mansours and Marina alleging the
Mansours had installed prohibited flooring and plumbing that
caused noise and water intrusion into the Kusions’ unit, and

2    On February 11, 2021 we granted the Carriers’ unopposed
motion to be substituted in place of Marina.
3     Our summary of the facts is based on the declarations and
exhibits submitted in connection with Zaki’s motion to compel
acknowledgment of satisfaction.




                                 3
Marina concealed and refused to remedy these violations and
other problems in the common areas. Marina and the Mansours
filed cross-complaints against each other: Marina sought from
the Mansours indemnification and recovery of unpaid
assessments, and the Mansours alleged Marina interfered with
their use of the property and caused them to incur costs. In
March 2010 Marina and the Mansours entered into a settlement
agreement resolving their cross-complaints, under which the
parties agreed to submit to binding arbitration of all disputes
arising from the settlement.
       In August 2010 the Mansours commenced arbitration
against Marina, alleging breach of the settlement agreement as
to repairs Marina was to perform under the agreement. The
arbitrator ruled in favor of Marina and awarded it attorneys’ fees
and costs as the prevailing party under the settlement
agreement. On March 17, 2014 the trial court entered a
judgment confirming the arbitrator’s award in the amount of
$170,545 (the 2014 judgment).
       In November 2014 the Mansours initiated another
arbitration against Marina to enforce the terms of the settlement
agreement. The arbitrator granted Marina’s summary judgment
motion and awarded it attorneys’ fees and costs, and on August 1,
2016 the trial court entered a second judgment for Marina
confirming the award in the amount of $42,511 (the 2016
judgment). Marina subsequently recorded a judgment lien
against the property.

B.   The Sale of the Property, Escrow Demand, and
     Acknowledgment of Satisfaction
    According to a declaration Luzelba submitted in the
Mansours’ dissolution proceeding, Zaki was responsible for the




                                4
Mansours’ finances prior to their separation, but Luzelba later
learned that Zaki had stopped making payments on the
condominium, including the promissory note, the home equity
line of credit, and the homeowners’ association dues on the
property. As a result, several liens and judgments were recorded
against the property, exceeding $522,341. In 2016 Luzelba
discovered the note securing the deed of trust was in default and
the property was facing foreclosure. Fearing a foreclosure and
damage to her credit, Luzelba found a buyer for the property,
Kartomi, Inc., which specialized in acquiring distressed
properties and was interested in buying the property in a short
sale.
       In order to purchase the property, Kartomi required
Marina to release all liens and encumbrances against the
property. To that end, on September 7, 2017 Marina transmitted
a demand letter to the escrow agent handling the sale (the escrow
demand). The escrow demand, signed by Tracy Neal, one of
Marina’s attorneys at Beaumont Gitlin Tashjian (Beaumont),
was titled “[Marina] Escrow Demand / 4050 Via Dulce, Unit 337,
Marina Del Rey, CA 90292 Escrow No: 17-5423-JS.” The
document stated, “In connection with the pending sales
transaction, this shall serve as [Marina’s] Amended Escrow
Demand as follows,” then listed six debts relating to the property,
including the “Abstract of Judgment recorded on September 2,
2014 for 2012 Arbitration-Attorney’s Fees and Costs” in the
amount of $170,545 (the 2014 judgment) and the “Judgment
entered on August 1, 2016 for 2014 Arbitration-Attorney’s Fees
and Costs” in the amount of $42,511 (the 2016 judgment). The
other four debts included unpaid assessments, late fees,
administrative fees, and another judgment, totaling $12,891.
The escrow demand listed the total amount of the six items as




                                5
$228,931, below which it indicated the “AGREED UPON
SETTLEMENT AMOUNT” was $112,500. The escrow demand
copied only the Marina board of directors; it did not mention the
Mansours.
       On September 7, 2017 Kartomi executed a settlement and
mutual release agreement with Marina (release). The release
included a recital that “[Kartomi] tendered a settlement offer for
$112,500.00 in exchange for releases of [Marina’s] encumbrances
against [the property]. Said releases shall release [the property]
only, and shall not release the sellers to the contemplated real
estate transaction personally.” The release included a Civil Code
section 1542 waiver provision stating, “[N]othing contained . . . in
the [release], shall release the seller in the contemplated real
estate transaction, Luzelba Lozano-Mansour, nor Zaki Mansour
(whether or not same is a seller in the contemplated real estate
transaction[)], personally[,] or otherwise as to their obligations to
[Marina] (including judgments) evidenced by [Marina’s]
encumbrances against the property.” (Boldface and underlining
omitted.) The Mansours were not parties to the release.
       Upon the sale of the property, the escrow agent paid
$112,500 to Marina through her Beaumont attorneys. Beaumont
disbursed $14,501 to Marina “for amounts owed to it directly”
and the remaining $97,999 to the Carriers, who had furnished
Marina’s legal defense in the arbitrations. Neal prepared and
signed an “acknowledgment of satisfaction of judgment”
(capitalization omitted) on Judicial Council form EJ-100
(acknowledgment), which was recorded against the property on
September 25, 2017. Where the form provided, “Satisfaction of
the judgment is acknowledged as follows,” Neal checked the box
for “[f]ull satisfaction,” rather than the boxes for “[p]artial
satisfaction” or “[m]atured installment.” Neal also checked the




                                  6
box stating, “The judgment creditor has accepted payment or
performance other than that specified in the judgment in full
satisfaction of the judgment,” but he added next to this statement
in typeface, “As to the real property located at 4150 Via Dolce #
337 Marina del Rey, CA 90292.”

    C.  Zaki’s Motion To Compel Acknowledgment of Satisfaction
       On March 13, 2019, in response to the Carriers’ efforts to
collect on Marina’s judgments against Zaki’s property in Nevada,
Zaki filed a motion to compel Marina to acknowledge full
satisfaction of judgment pursuant to Code of Civil Procedure
section 724.050.4 Zaki argued the escrow demand constituted an
offer by Marina to accept $112,500 as the “‘[a]greed [u]pon
[s]ettlement [a]mount’” to satisfy the six listed debts, including
the 2014 and 2016 judgments, and the Mansours accepted this
offer when they closed escrow, allowing Marina to receive
$112,500 from the sale. Zaki asserted the recording of an
acknowledgment of full satisfaction of judgment (instead of
partial satisfaction) showed Marina’s intent that the settlement
fully satisfy the judgments.




4     Code of Civil Procedure section 724.050 provides that if a
judgment has been satisfied, the judgment debtor may demand
the judgment creditor file an acknowledgment of satisfaction of
judgment, and if the creditor fails to do so, the debtor may file a
motion for an order requiring the creditor to comply with the
demand and to pay the debtor’s attorneys’ fees. All further
undesignated statutory references are to the Code of Civil
Procedure.




                                  7
       Zaki also submitted Luzelba’s September 14, 2017
declaration filed in the Mansours’ divorce proceeding.5 Luzelba
declared that “the negotiated demands from the liens and
judgments on the Via Dolce Property” include an “offer of
settlement” by Marina “with respect to assessments, late fees,
interest, and related charges; a memorandum of costs; an
abstract of judgment recorded September 2, 2014; a judgment
entered August 1, 2016; and an amended judgment entered on
March 16, 2017, against Zaki Mansour and Luzelba Mansour,”
for $112,500.00. Luzelba stated further, “Certain creditors have
reduced the total amount of their demands under the assumption
that the sale would proceed as planned.”
       In its opposition, Marina argued the escrow demand did not
constitute a settlement of its judgments against the Mansours,
noting the Mansours were not mentioned in the document, were
not involved in its negotiation, and were not third party
beneficiaries of the agreement. Rather, the revised escrow
demand was a “communication sent to [the escrow agent] in order
to proceed with the contemplated sale,” and the intent of the
parties was “clearly not that the judgments would be satisfied in
full.” Further, the release negotiated by Marina and Kartomi
expressly stated the Mansours would not be released from the
judgments by the $112,500 payment to Marina. Marina also
asserted Neal’s inclusion of the property address on the
acknowledgment showed Marina’s intent was limited to
satisfaction of Marina’s claims against the property, rather than
full satisfaction of the judgments against the Mansours.

5     Luzelba filed the declaration in support of her ex parte
application to expunge a notice of pendency of action Zaki had
recorded against the property.




                                8
      Robert Nau, Marina’s treasurer and board member, stated
in a supporting declaration that he understood $112,500 was
“Kartomi’s settlement amount in order to purchase the [p]roperty
in exchange for Marina releasing all the liens and encumbrances
placed on the [p]roperty,” and “at no point were Luzelba Mansour
or Zaki Mansour . . . parties to the understanding that led to the
amount required by Marina and Kartomi to release the various
Marina liens and encumbrances existing against the [p]roperty. I
personally never had any conversations or email communications
with the Mansours on this subject.” Nau also declared, “At no
point did Marina intend a full satisfaction of judgment . . . when
[Beaumont] recorded the [a]cknowledgment of [s]atisfaction of
[j]udgment. At various times prior to the close of escrow for the
sale of the [p]roperty, I was a party to several telephone calls on
this subject with Marina’s counsel . . . , the escrow officer and
counsel retained by Marina’s insurance carriers. During each of
these phone conversations, it was expressly agreed and
understood that Marina would only release its liens and
encumbrances placed on the [p]roperty . . . . At no time was it
ever discussed or agreed that the $112,500 payment was
intended as, or would otherwise constitute, a full and complete
release of the Mansours[.]”
      Neal similarly declared the revised escrow demand was
“never intended to be an agreement or settlement of any kind of
what the Mansours owed to Marina on the . . . judgments entered
in favor of Marina” and “[i]t was never my office’s intent in
recording the [acknowledgment], which clearly indicated that it
was a full satisfaction . . . ‘as to the real property located at 4150
Via Dulce #337, Marina Del Rey, CA 90292’ to record a full
satisfaction as to the two judgments entered in this [c]ourt
against the Mansours.” (Boldface and underlining omitted.)



                                  9
Neal testified the release signed by Kartomi “reflect[ed] the
understanding of Marina and Kartomi.”
        Marina also offered excerpts of Luzelba’s testimony from a
January 2019 deposition in the Carriers’ Nevada collection
action. Luzelba was asked, “Did you ever enter into . . . a
settlement agreement to fully discharge the debt that was owed
to Marina and its carriers?” Luzelba responded, “I don’t believe
. . . that I did. In my mind, the way I understood this whole
process, was that they were willing to accept whatever they got
from the sale and that they would come after me for the rest. All
I wanted was to get that condo sold and not get a foreclosure and
try to get rid of as much debt as I could. [¶] . . . [¶] . . . It’s not
that I believed that the sale . . . cleared their debt.
[¶] . . . [¶] . . . But if I help them and if I corroborate [sic] with
them, they will go after another asset that’s not directly attached
to me.”
        In his reply memorandum, Zaki argued other portions of
Luzelba’s deposition testimony showed that Luzelba believed the
$112,500 payment would fully satisfy the two judgments. In
response to the question, “Was the idea that selling this property
ultimately would discharge any and all obligations?,” Luzelba
replied, “I believed that that would have been the case. And to
my surprise, it wasn’t. Because I was constantly being reached
out by [Marina’s attorney] that I am still owing them a balance.
[¶] . . . [¶] . . . I had numerous phone calls from him, ‘We are
going to help you, but we can only help you if you help us.’ I’m
still thinking that I owe this money, but in hindsight I thought
that by selling the property, then they get paid off. [¶] But when
I had a meeting with them, they told me we’re not going to budge,
we will still come after you for the remaining balance.”




                                  10
       After a hearing, on April 26, 2019 the trial court denied
Zaki’s motion. In its seven-page order, the court found there was
an ambiguity in the acknowledgment created by the language,
“‘The judgment creditor has accepted payment or performance
other than that specified in the judgment in full satisfaction of
the judgment. As to the real property located at 4150 Via Dolce
#337 Marina del Rey, CA 90292.’” The court therefore considered
what it described as “extrinsic evidence,” including the
declarations and deposition testimony submitted by Marina, and
found “that neither [Luzelba] nor Marina intended the $112,500
to be a full satisfaction of the judgment. Correspondingly, it
remains an issue of fact as to whether [Zaki] could rely on the
[a]cknowledgment to claim the judgment was satisfied.” The
court concluded Zaki failed to show the judgment had been
satisfied.
       Zaki timely appealed.

                         DISCUSSION

A.      Applicable Law and Standard of Review
       “If a money judgment has been satisfied, the judgment
debtor . . . may serve . . . on the judgment creditor a demand in
writing that the judgment creditor do one or both of the following:
[¶] (1) File an acknowledgment of satisfaction of judgment with
the court. [Or] [¶] (2) Execute, acknowledge, and deliver an
acknowledgment of satisfaction of judgment to the person who
made the demand.” (§ 724.050, subd. (a); see Gray1 CPB, LLC v.
SCC Acquisitions, Inc. (2015) 233 Cal.App.4th 882, 898.) “If the
judgment creditor does not comply with the demand within the
time allowed, the person making the demand may apply to the
court on noticed motion for an order requiring the judgment




                                11
creditor to comply with the demand.” (§ 724.050, subd. (d); see
Gray1 CPB, at p. 898.) “If the court determines that the
judgment has been satisfied and that the judgment creditor has
not complied with the demand, the court shall either (1) order the
judgment creditor to comply with the demand or (2) order the
court clerk to enter satisfaction of the judgment.” (§ 724.050,
subd. (d).)
       Section 724.050 “has been interpreted to require the trial
court to first determine whether the judgment has been satisfied
in fact before ordering entry of satisfaction of judgment.”
(Schumacher v. Ayerve (1992) 9 Cal.App.4th 1860, 1863; see
Pierson v. Honda (1987) 194 Cal.App.3d 1411, 1414, fn. 4 [“a
reasonable reading of the section requires the trial court find
actual satisfaction of the judgment”].) A motion under
section 724.080, subdivision (d), is a proper mechanism by which
a judgment debtor may force a judgment creditor to agree to
accept a lesser amount as full satisfaction of a judgment. (Horath
v. Hess (2014) 225 Cal.App.4th 456, 469 [judgment creditor’s
“agreement to accept payment from [debtor] of only $100,000 plus
costs . . . was properly enforced by [debtor] pursuant to a
section 724.050 motion”].)
       “On appeal, we will uphold the factual findings supporting
the trial court’s decision on a motion for satisfaction of judgment
if the findings are supported by substantial evidence.” (Jhaveri v.
Teitelbaum (2009) 176 Cal.App.4th 740, 748; accord, George S.
Nolte Consulting Civil Engineers, Inc. v. Magliocco (1979)
93 Cal.App.3d 190, 193-194.) “We will presume the existence of
every fact the finder of fact could reasonably deduce from the
evidence in support of the judgment or order. [Citation.] . . . [A]ll
intendments and presumptions must be indulged to support the




                                 12
judgment or order on matters as to which the record is silent, and
error must be affirmatively shown.” (Jhaveri, at pp. 748-749.)
       However, we apply a different standard of review here,
where Zaki had the burden of proof on his motion to satisfy
judgment to show the 2014 and 2016 judgments had been
satisfied, which burden the trial court found Zaki did not meet.
“‘In the case where the trier of fact has expressly or implicitly
concluded that the party with the burden of proof did not carry
the burden and that party appeals, it is misleading to
characterize the failure-of-proof issue as whether substantial
evidence supports the judgment.’ [Citation.] ‘Thus, where the
issue on appeal turns on a failure of proof at trial, the question
for a reviewing court becomes whether the evidence compels a
finding in favor of the appellant as a matter of law.’” (Juen v.
Alain Pinel Realtors, Inc. (2019) 32 Cal.App.5th 972, 978-979;
accord, Almanor Lakeside Villas Owners Assn. v. Carson (2016)
246 Cal.App.4th 761, 769; Dreyer’s Grand Ice Cream, Inc. v.
County of Kern (2013) 218 Cal.App.4th 828, 838.) “‘Specifically,
the question becomes whether the appellant’s evidence was
(1) “uncontradicted and unimpeached” and (2) “of such a
character and weight as to leave no room for a judicial
determination that it was insufficient to support a finding.’””
(Juen, at p. 979; accord, Dreyer’s Grand Ice Cream, at p. 838.)
“[U]nless the trial court makes specific findings of fact in favor of
the losing [party], we presume the trial court found the [losing
party’s] evidence lacks sufficient weight and credibility to carry
the burden of proof. [Citations.] We have no power on appeal to
judge the credibility of witnesses or to reweigh the evidence.”
(Bookout v. State of California ex rel. Dept. of Transportation
(2010) 186 Cal.App.4th 1478, 1486.)




                                 13
B.      The Trial Court Properly Considered Evidence of the
        Parties’ Intent
       Zaki contends the escrow demand, coupled with the
Mansours’ payment of the demand through escrow, constituted
an unambiguous written agreement for Marina to accept
$112,500 in full satisfaction of the money judgments against the
Mansours, and the trial court therefore erred in considering the
acknowledgment and other evidence of the parties’ intent with
respect to the settlement payment. The Carriers counter that
Zaki was neither a party nor a third party beneficiary of the
escrow demand, which was negotiated between Marina and
Kartomi and tendered to the escrow agent, and Marina did not
authorize Neal to sign an acknowledgment of full satisfaction of
the judgments. The Carriers contend the trial court correctly
treated the acknowledgment as a contract and considered
extrinsic evidence based on an ambiguity in the acknowledgment
as to whether the parties intended that the settlement payment
fully satisfy the two judgments. Zaki has the better argument
that the escrow demand constituted an agreement reflecting the
parties’ intent to settle their dispute, but contrary to his
contention, the escrow demand was ambiguous, and therefore the
trial court properly considered extrinsic evidence (including the
acknowledgment) in determining the intent of the parties in
reaching a $112,500 settlement.
       As to the acknowledgment, we are not aware of any legal
authority treating an acknowledgment of satisfaction of judgment
as a mutual agreement between a creditor and debtor that a
judgment has been satisfied. Rather, an acknowledgment of
satisfaction of judgment is evidence of the creditor’s intent as to
whether a judgment has been partially or fully satisfied. (See
McCall v. Four Star Music Co. (1996) 51 Cal.App.4th 1394, 1401.)




                                14
In McCall, relied on by the Carriers, the Court of Appeal
considered whether a judgment against one of several jointly
liable defendants (Joe E. Johnson) had been satisfied where the
other defendants had reached a settlement agreement with the
plaintiffs that fully released the claims against all parties
“‘except Joe E. Johnson, individually.’” (Id. at p. 1397, italics
omitted.) The plaintiffs filed an acknowledgment of satisfaction
of judgment that checked the box stating “‘[t]he judgment
creditor has accepted payment or performance other than
specified in the judgment in full satisfaction of the judgment,’”
but they named only the settling defendants and omitted
Johnson’s name. (Ibid.) In determining whether the plaintiffs
intended to release Johnson, the Court of Appeal considered the
parties’ settlement agreement, explaining “[t]he intent of the
parties as expressed in the release is controlling.” (Id. at
p. 1400.) The court treated the acknowledgment as “further
evidence of [plaintiffs’] intention” not to release Johnson because
the acknowledgment named the settling defendants and not
Johnson. (Id. at p. 1401.) Here too, the acknowledgment is
evidence the trial court properly considered in determining
Marina’s intent in accepting the $112,500 settlement payment. 6
       As to the escrow demand, even if it constituted an
enforceable agreement between Marina and the Mansours (or




6       In McCall, the court concluded the filing of an
acknowledgment of satisfaction of judgment that provided for
“‘full satisfaction of the judgment’” (italics omitted) was “clearly a
clerical error which does not accurately reflect the intent of the
parties.” (McCall v. Four Star Music Co., supra, 51 Cal.App.4th
at pp. 1397, 1402.)




                                  15
Luzelba as the owner of the property),7 the agreement is
ambiguous because it does not state whether the $112,500
“agreed upon settlement amount” (capitalization omitted)
constituted a full settlement as to the two judgments (as argued
by Zaki) or only settlement of the liens recorded against the
property (as argued by the Carriers). “‘Extrinsic evidence is
admissible . . . to interpret an agreement when a material term is
ambiguous.’” (Brown v. Goldstein (2019) 34 Cal.App.5th 418,
432; see Pacific Gas & Electric Co. v. G.W. Thomas Drayage etc.
Co. (1968) 69 Cal.2d 33, 37, 39-40 [notwithstanding the plain and
unambiguous language on the face of a contract, if extrinsic
evidence is “relevant to prove a meaning to which the language of
the instrument is reasonably susceptible,” the extrinsic evidence
may be admitted to determine the contracting parties’ objective
intent].)
       Zaki argues that because the escrow demand listed the two
judgments and their full money value, Marina unambiguously
agreed to settle those judgments for $112,500. But in referring to
the property in the subject line and including in the “[t]otal
[a]mount” owed Marina’s additional claims against the property,
including unpaid assessments and fees, a reasonable
interpretation of the escrow demand is that it was intended only
to clear the liens on the property so it could be sold to Kartomi.

7     Although we do not decide whether the Mansours were
third party beneficiaries of the escrow demand, Luzelba may
have been—she was the property owner; she understood that
clearing the claims against the property was a condition for
closing a sale; and the settlement payment came from the sale
proceeds. Further, Luzelba’s deposition testimony indicates she
agreed to a settlement with Marina, albeit reluctantly, when she
pursued the Kartomi sale.




                               16
In light of the ambiguity in the agreement, extrinsic evidence was
admissible to show the intent of the parties in agreeing to the
$112,500 settlement. (Brown v. Goldstein, supra, 34 Cal.App.5th
at p. 432.)

C.      Zaki Failed To Present Evidence Compelling a Finding the
        Parties Agreed to Full Satisfaction of the Judgments
       Marina presented significant evidence below that she and
Luzelba did not intend the settlement payment to satisfy fully
the judgments against the Mansours. Nau averred he was
involved on behalf of Marina in telephone conversations with the
Beaumont attorneys, Kartomi, and the Carriers’ attorneys, and
“[d]uring each of these phone conversations, it was expressly
agreed and understood that Marina would only release its liens
and encumbrances placed on the [p]roperty . . . . At no time was
it ever discussed or agreed that the $112,500 payment was
intended as, or would otherwise constitute, a full and complete
release of the Mansours[.]” The release—which Neal testified
“reflect[ed] the understanding of Marina and Kartomi”—stated
the $112,500 was “in exchange for releases of [Marina’s]
encumbrances against [the property]. Said releases shall release
[the property] only, and shall not release to the sellers to the
contemplated real estate transaction personally.” Luzelba
testified in her January 2019 deposition that she understood and
acquiesced in the agreement reached between Marina and
Kartomi: “In my mind, the way I understood this whole process,
was that they were willing to accept whatever they got from the
sale and that they would come after me for the rest. All I wanted
was to get that condo sold and not get a foreclosure and try to get
rid of as much debt as I could. [¶] . . . [¶] . . . It’s not that I
believed that the sale . . . cleared their debt. [¶]




                                17
. . . [¶] . . . They just made it very clear to me that . . . whatever
they received, that they’re still going to come after me for the
rest.” Luzelba testified her paramount concern was avoiding
foreclosure, and she hoped that if she cooperated with Marina,
“they will go after another asset that’s not directly attached to
me.”
        Zaki argues the recording of the acknowledgment shows
Marina agreed to full satisfaction of the judgments because had
Marina intended only a partial satisfaction, it would have
selected “[p]artial satisfaction” rather than “[f]ull satisfaction” on
the acknowledgment form. But as the trial court found, the
acknowledgment is ambiguous because Neal added the limiting
language that provided, “‘As to the real property located at 4150
Via Dolce # 337 Marina del Rey, CA 90292’” after the form
language stating that the judgment creditor had accepted
payment other than full satisfaction. The language specifying
that the $112,500 payment fully satisfied Marina’s claims “[a]s to
the real property” is consistent with Nau’s and Neal’s accounts,
as well as the language in the release stating that Marina’s
settlement offer for $112,500 was “in exchange for releases of
[Marina’s] encumbrances against the [property].” 8

8      Zaki also argues that if Marina had intended to release
only its claims against the property, it could simply have
recorded a release of its judgment lien under section 697.370
rather than an acknowledgment. Section 697.370,
subdivision (a)(1), provides that a judgment creditor may “release
from the judgment lien all or part of the real property subject to a
lien.” A release “is sufficient if it is executed by the judgment
creditor in the same manner as an acknowledgment of
satisfaction of judgment . . . .” (§ 697.370, subd. (b).) Although
the acknowledgment of satisfaction of judgment was carelessly




                                  18
       Zaki points to portions of Luzelba’s 2017 declaration
contemporaneous with the sale and her 2019 deposition
testimony as evidence Luzelba believed the settlement would
fully satisfy the money judgments. But Luzelba’s declaration,
like the escrow demand, lists “negotiated demands from the liens
and judgments on [the property],” including the two judgments
and other debts relating to the property, including “assessments,
late fees, interest, and related charges.” Nowhere in her
declaration does Luzelba state she understood Marina’s offer
fully released her or Zaki from the judgments.
       Zaki also points out that when Luzelba was asked at her
deposition whether selling the property “would discharge any and
all obligations,” she responded, “I believed that that would have
been the case. And to my surprise, it wasn’t.” But Luzelba
acknowledged, “[W]hen I had a meeting with them, they told me
we’re not going to budge, we will still come after you for the
remaining balance.” And, as noted, Luzelba testified later in the
deposition that her understanding of the settlement agreement
was that “they would come after me for the rest.”
       The ambiguous acknowledgment and declaration, combined
with Luzelba’s inconsistent deposition testimony, does not
constitute “‘uncontradicted and unimpeached’” evidence that is
“‘of such a character and weight as to leave no room for a judicial
determination’” that Marina agreed to accept $112,500 in full
satisfaction of the money judgments. (Juen, supra,
32 Cal.App.5th at p. 979; Dreyer’s Grand Ice Cream, Inc. v.


prepared, and a release of the judgment liens would have been
more appropriate, Zaki provides no authority that Marina was
required to record a release rather than to utilize the
acknowledgment form.




                                19
County of Kern, supra, 218 Cal.App.4th at p. 838.) We therefore
affirm the trial court’s contrary finding.

                        DISPOSITION

      The trial court order denying Zaki’s motion to compel
acknowledgement of satisfaction of judgment is affirmed. The
parties are to bear their own costs on appeal.



                                         FEUER, J.
We concur:



             PERLUSS, P. J.              IBARRA, J.*




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               20